Title: To George Washington from William Bartlett, 6 January 1776
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 6 Jany 1776

After Receiving yours ⅌ Yesterday togeather with The Resolve of Congress inclos’d I find by Examining there appears to me to be a Contr[a]diction in this parragraft which I now inclose a Coppy which please to inform me.
Resolved that all Transport Vessels having on board any Troops Arms Ammunition Cloathing provissions or Military or Naval Stores of what kind Soever, and all Vessels to whomsoever belonging that Shall be employ’d in Carrying provisions or Other Necesaries, to the British Army or Armies or Navy—that Now are or Shall hereafter be within any of the United Colonies shall be Liable to forfeiture and Confiscation, unless the said Vessells so Employ’d belong to an inhabitant or inhabitants of these United Colonies—in which case the said Vessel or Vessels togeather with her or their Cargoes shall be Liable to Confiscation. I am Sir Your most Obedt Hum. Sert

William Bartlett

